Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 29, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  154029(53)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Joan L. Larsen,
            Plaintiff-Appellee,                                                                                     Justices
                                                                  SC: 154029
  v                                                               COA: 325640
                                                                  Wayne CC: 14-006694-FH
  GREGORY LAMONT GLENN, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a
  superseding application for leave to appeal is GRANTED. The superseding application
  will be accepted as timely filed if submitted on or before August 26, 2016.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 29, 2016
                                                                             Clerk